Citation Nr: 0213314	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus with impotency and peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had over 20 years of active military service 
ending in February 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 20 percent rating 
for diabetes mellitus with impotency and peripheral 
neuropathy associated with herbicide exposure from May 1999.  


FINDINGS OF FACT

1.  The veteran takes eighteen units of insulin at bedtime, 
and he has reported having no appetite after recently losing 
40 pounds.  

2.  Tingling and numbness in the veteran's feet prevent him 
from using certain tools or walking for prolonged periods of 
time.  

3.  The veteran's wife and daughter are registered nurses who 
help to monitor the veteran's diet and to check his 
medication and blood sugar levels.  

4.  The veteran has worked at his current job as a data entry 
clerk at a government medical center for over three years; he 
works just downstairs from his doctor, whom he sees four to 
five times per year for diabetic care.  

5.  The veteran's last hospitalization for treatment of 
elevated blood sugars was in 1996, and he has been through no 
hospitalizations or emergency rooms visits since then.  


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for diabetes 
mellitus with impotency and peripheral neuropathy are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 
7522, 4.119, Diagnostic Codes 7913 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The October 2001 rating decision granted service connection 
and an initial 20 percent rating for diabetes mellitus with 
impotency and peripheral neuropathy from May 1999, and the 
veteran perfected a timely appeal of the initial rating.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  In this case, the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The veteran received a 
VA examination, filed lay statements with the RO, and 
provided sworn testimony at a July 2002 video hearing before 
the Board.  The RO's May 2001 letter to the veteran, the 
October 2001 rating decision, and the December 2001 statement 
of the case informed the veteran of the applicable laws and 
regulations, including provisions of The Veterans Claims 
Assistance Act of 2000, and of the evidence needed to 
substantiate the claim.  Because the RO voluntarily obtained 
the necessary evidence to support an increase in the 
veteran's claim, the veteran has not been prejudiced by the 
VA's failure to inform him of the evidence each party was 
responsible for obtaining and that he was ultimately 
responsible for obtaining any private medical evidence and 
lay statements needed to support his claim.  However, since 
the veteran was informed of the applicable laws and 
regulations and the evidence needed to substantiate the 
claim, provided ample opportunity to submit such evidence, 
and the VA also attempted to obtain such evidence, and in 
this case actually did obtain it for the veteran, the VA has 
fulfilled its duty to assist and inform the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's diabetes mellitus with impotency and peripheral 
neuropathy is currently evaluated under the criteria for 
diabetes mellitus.  See 38 C.F.R. §§ 4.119, Diagnostic Code 
7913.  The Board will consider whether an initial rating in 
excess of 20 percent is warranted under the criteria for 
diabetes mellitus (Diagnostic Code 7913) and deformity of the 
penis with loss of erectile power (Diagnostic Code 7522) 
since May 1999, when the veteran filed his application for 
service connection for diabetes mellitus.  

The veteran's diabetes mellitus symptoms justify an initial 
60 percent rating.  Diabetes mellitus, requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, is assigned a 100 percent evaluation.  Diabetes 
mellitus, requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is assigned a 60 percent evaluation.  Diabetes 
mellitus that requires insulin, restricted diet, and 
regulation of activities, is assigned a 40 percent 
evaluation.  Diabetes mellitus that requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet is assigned a 20 percent evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

A 60 percent rating is in order because, in July 2001, the 
veteran reported that tingling and numbness in his feet 
restricted his work activities.  He could not use certain 
tools or walk for prolonged periods of time, and in July 
2002, he testified that diabetes symptoms had caused him to 
miss time from his current work as a data entry clerk at a 
government medical center.  Fortunately, his wife and 
daughter are registered nurses, and they have helped to 
monitor his diet and to check his medication and blood sugar 
levels.  As recently as March 2002, he had to take eighteen 
units of insulin at bedtime, and he reported having no 
appetite after recently losing 40 pounds.  While some of the 
veteran's symptoms support increase to 40 percent and some 
support increase to 60 percent, Board realizes that the 
veteran would have seen a diabetic care provider more 
frequently if he had not had the benefit of two registered 
nurses in his family to help with medical care.  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In this case, the veteran's 
disability picture more nearly approximates the criteria for 
a 60 percent rating.  

A 100 percent rating is not justified because the veteran has 
maintained his current job as a data entry clerk for a 
government medical center for over three years.  As he 
reported to the July 2001 VA examiner, he works just 
downstairs from his doctor, whom he sees four to five times 
per year for diabetic care.  His last hospitalization for 
treatment of elevated blood sugars was in 1996, and he has 
been through no hospitalizations or emergency rooms visits 
since then.  A 60 percent rating, but no higher, is warranted 
under these circumstances.  

A rating higher than 60 percent is not available under the 
criteria for deformity of the penis with loss of erectile 
power, which maximum rating is 20 percent.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.  

An initial 60 percent rating, but no higher, is established.  
The symptomatology associated with the veteran's diabetes 
mellitus with impotency and peripheral neuropathy does not 
more nearly approximate the criteria for higher evaluation, 
and the evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran's service-
connected diabetes mellitus with impotency and peripheral 
neuropathy does not cause marked interference with employment 
or frequent hospitalizations.  In July 2002, the veteran 
testified that he had worked at his current job as a data 
entry clerk for the last three years.  Although he saw his VA 
doctor for diabetic care every three months or so, he had not 
been hospitalized or rushed to the emergency room for 
diabetic complications since 1996.  Referral for 
consideration of an extraschedular rating is not currently 
warranted.  



ORDER

Entitlement to an initial 60 percent rating for diabetes 
mellitus with impotency and peripheral neuropathy is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

